Citation Nr: 1531261	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include as secondary to a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference Board hearing in December 2009.  A transcript of the testimony offered at this hearing has been associated with the record. 

This matter was first before the Board in January 2010, at which time it was remanded for further development. 

The Board notes that in a March 2011 statement, the Veteran requested a videoconference hearing before the Board with respect to the issues of service connection for a bilateral hand disability and a right ankle sprain.  The Veteran was provided a Board hearing on these issues in December 2009.  Nevertheless, the Veteran was scheduled for a videoconference hearing before the Board in January 2012 and received notice thereof, but failed to appear. The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This issue, as well as the issue of service connection for the residuals of a right ankle sprain, were remanded for further development in a June 2012 Board decision.  Service connection for the residuals of a right ankle sprain was granted by a February 2013 RO decision; therefore, the remaining issue in appellate status is as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

When this case was previously remanded in June 2012, the Board indicated that the issue must be remanded because the Veteran claimed that his hands were injured, not just in a punching bag injury, but that he also had a cold injury to his hands in service, and the then recent examination did not address any possible cold injury to the hands.  The remand instructions, while requesting a further VA examination, did not specifically indicate that the question of a cold injury should be addressed.  Thus, when the Veteran received a new examination in July 2012, the examiner only discussed the Veteran's cellulitis incurred in service due to a punching bag injury, and not the Veteran's claimed cold injury.  In fact, the examiner during that examination found that the Veteran had very significant nerve findings that were not related to his resolved cellulitis, but did not discuss whether those could be related to a cold injury in service.

As such, the Board finds it MUST remand this claim in order that another VA examination may be undertaken that specifically addresses the Veteran's allegations that he sustained a cold injury in service, and whether the Veteran's current neurological findings in his hands are related to such a cold injury.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any hand disability, from 2012 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his hand disabilities.  All indicated tests and studies are to be performed, to specifically include neurological testing.  A complete history should be elicited from the Veteran, particularly including his reported cold injury in service.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm any hand disabilities, and determine whether the Veteran has any neurological deficits of his hands.  All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  The examiner should offer an opinion, as to any hand disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such hand disability is related to service, to include his cellulitis sustained in a punching bag injury in service, or his claimed cold injury.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




